Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered June 10, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1021Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [2]). The waiver by defendant of the right to appeal encompasses his contention that the sentence is unduly harsh or severe (see People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, that contention lacks merit. Although the further contention of defendant that his plea was not knowingly, voluntarily, and intelligently entered survives the waiver of the right to appeal, defendant did not preserve that contention for our review (see People v Badgley, 8 AD3d 982 [2004]; People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.